973 So.2d 662 (2008)
Alfred SAMUELS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3766.
District Court of Appeal of Florida, Fourth District.
February 6, 2008.
Alfred Samuels, Bristol, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Alfred Samuels appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. His specific challenge is to the denial of his motion to amend. We reverse both orders and remand for the trial court to permit the filing of an amended motion. A rule 3.850 movant has the right to amend or supplement a motion at any time within the two-year time limit as long as the trial court has not yet ruled on the merits of the motion. Hyacinthe v. State, 940 So.2d 1280 (Fla. 4th DCA 2006) (citing Gaskin v. State, 737 So.2d 509 (Fla.1999), receded from on other grounds, Nelson v. State, 875 So.2d 579 (Fla.2004)),
Reversed and Remanded.
SHAHOOD, C.J., POLEN and HAZOURI, JJ., concur.